Citation Nr: 1203981	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  07-31 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for degenerative disc disease of the cervical spine.

3.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for weight gain, diabetes mellitus, and vision problems, due to medication prescribed by VA.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his mother

ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to February 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for PTSD and degenerative disc disease of the cervical spine.  In a September 2007 statement of the case (SOC), the RO expanded the appeal to include service connection for psychiatric disorders other than PTSD, to include depression and anxiety.

This matter also comes to the Board on appeal from a May 2008 rating decision that, in pertinent part, denied compensation benefits under 38 U.S.C.A. § 1151 for weight gain, diabetes mellitus, and vision problems, due to medications prescribed by VA.

In June 2005, the RO sent the Veteran a letter indicating that his claim for service connection for degenerative disc disease of the cervical spine had been the subject of a prior final denial.  However, review of the record show that the Veteran has continuously prosecuted that claim, to include via submissions in May 2003, June 2004, and December 2004.  See also 38 C.F.R. § 3.156(b).  Accordingly, the Board will consider the claim de novo.

For the reasons expressed below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), VA is required to notify a claimant of the information and evidence necessary to substantiate a claim; the subset of the necessary information or evidence, if any, the claimant is to provide; and the subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present case, the Veteran has not been provided fully conforming notice(s) with respect to his claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), or his claim for service connection for degenerative disc disease of the cervical spine.  This needs to be corrected.

The Board notes that the Veteran submitted additional evidence directly to the Board in November 2011 without a waiver of RO consideration.  Such evidence should be considered by RO/AMC upon remand. 

Under the VCAA, VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim(s), to include relevant records from Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2011).  In addition, VA is required to provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).

Here, evidence received at the Board in June 2010 shows that the Veteran has been granted disability benefits by the Social Security Administration (SSA) due to PTSD, depression, left eye blindness, and degenerative disc disease of the cervical spine.  Because the records from SSA could contain information pertinent to the issues on appeal, efforts should be made to procure them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

When the RO denied the Veteran's claim for compensation benefits under 38 U.S.C.A. § 1151, it did so, in part, because the evidence at that time did not show that he had diabetes or an objectively shown visual disability.  See Rating Decision dated October 2007.  A good deal of evidence has been received since that time, including VA treatment records suggesting that the Veteran may have disabilities that include glaucoma and "impaired fasting glucose."  Accordingly, and because the Veteran has also submitted further evidence with respect to side effects of Seroquel (see articles submitted in September 2010), the Board finds that he should be examined for purposes of obtaining another opinion with respect to his claim for compensation under 38 U.S.C.A. § 1151.

With respect to his claim for service connection for an acquired psychiatric disorder, to include PTSD, the Veteran has cited threatening and harassing behavior by his training instructor as an in-service stressor.  In support of his claim, he has supplied a photocopied sheet of handwritten "well wishes" from his fellow soldiers, apparently provided him near the time of his discharge from active duty.  The "well wishes" include statements indicating that the Veteran was "hassled" by his training instructors.  Accordingly, and because the evidence of record also contains diagnoses of PTSD (as well as other psychiatric disorders), an examination is required for purposes of obtaining an opinion as to whether PTSD (or another psychiatric disability) can be attributed to service.  38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Contiguous records of the Veteran's treatment at the VA Medical Centers (VAMCs) in Fayetteville and Durham, North Carolina were last obtained by the RO on March 12, 2009.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claims are adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Finally, the Veteran has requested another hearing.  The Veteran presented for a hearing before the undersigned Veterans Law Judge (VLJ) in September 2010.  Due to the need for the additional evidence being sought on remand, the undersigned VLJ does not find than additional hearing before the Board is warranted at this time.  However, once the additional development has been undertaken, if he still wishes to have a hearing, such can be arranged at that time.  Therefore, on remand, the RO/AMC should clarify the type of hearing the Veteran is seeking, and if he is requesting a type of hearing scheduled by the RO, such should be accomplished.

For the reasons stated, this case is REMANDED for the following actions:

1.  Send a new VCAA notice letter to the Veteran and his representative relative to the matter of his entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and his claim for service connection for degenerative disc disease of the cervical spine.  The letter should include stressor development forms for both combat and personal assault (to permit him to submit pertinent information concerning the claimed death during training and his report of being harassed in service).

2.  Ask the SSA to provide copies of any records in its possession pertaining to its consideration of the Veteran's application for SSA benefits, to include any medical records considered in making that award.  The evidence obtained, if any, should be associated with the claims file.  If the records are not available the claims file should be annotated to reflect such and the Veteran should be notified of such.
 
3.  Obtain copies of records pertaining to any relevant treatment the Veteran has received through the VAMCs in Fayetteville and Durham, North Carolina since March 12, 2009.  The evidence obtained, if any, should be associated with the claims file.  If the records are not available the claims file should be annotated to reflect such and the Veteran should be notified of such.

4.  After all of the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for an eye examination.  The examiner should review the claims file.  All studies and/or tests deemed necessary should be conducted and the results reported.  Following review of the claims file and examination of the Veteran the examiner should offer an opinion with respect to each of the following questions:

a.  Does the Veteran have a currently identifiable visual or eye disability of either eye?  If so, please provide a diagnosis for each such disability.

b.  If the Veteran has currently diagnosed visual or eye disability of either eye, is it at least as likely as not (i.e., is it 50 percent or more probable) that the disability was caused, or permanently worsened beyond normal progression by medication prescribed by VA, to include Seroquel?  Please provide an opinion with respect to each disability identified.

c.  If the Veteran has currently diagnosed visual or eye disability that was caused or permanently worsened by medication prescribed by VA, did VA, in prescribing such medication, (i) fail to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) prescribe the medication without the Veteran's informed consent?  Was the proximate cause of the Veteran's additional disability (if present), an event that was not reasonably foreseeable?  That is to say, was the risk of such additional disability the type of risk a reasonable health care provider would not have considered an ordinary risk of treatment?

A complete medical rationale should be provided for the opinions expressed.

5.  Also arrange to have the Veteran scheduled for a diabetes examination.  The examiner should review the claims file.  All studies and/or tests deemed necessary should be conducted and the results reported.  Following examination of the Veteran and review of the claims file the examiner should offer an opinion with respect to each of the following questions:

a.  Does the Veteran have diabetes mellitus?

b.  If the Veteran has diabetes mellitus, is it at least as likely as not (i.e., is it 50 percent or more probable) that the disability was caused, or chronically or permanently worsened by, medication prescribed by VA, to include Seroquel?  Is it at least as likely as not that weight gain (obesity) was caused, or permanently worsened beyond normal progression by medication prescribed by VA, to include Seroquel?

c.  If the Veteran has diabetes mellitus and/or obesity that was caused or permanently worsened beyond normal progression by medication prescribed by VA, did VA, in prescribing such medication, (i) fail to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) prescribe the medication without the Veteran's informed consent?  Was the proximate cause of the Veteran's additional disability (if present), an event that was not reasonably foreseeable?  That is to say, was the risk of such additional disability the type of risk a reasonable health care provider would not have considered an ordinary risk of treatment?

A complete medical rationale should be provided for the opinions expressed.

6.  Finally, arrange to have the Veteran scheduled for a mental disorders examination.  The examiner should review the claims file.  All indicated tests, including psychological testing, should be conducted and the results reported.  After examining the Veteran and reviewing the claims file, the examiner should indicate whether the Veteran meets the diagnostic criteria for PTSD.  If PTSD is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., is it 50 percent or more probable) that the diagnosis is related to being "hassled" or harassed by his training instructor.  If psychiatric disorders other than PTSD are diagnosed, the examiner should provide an opinion, with respect to each such disorder (except personality disorders), as to whether it is at least as likely as not that the disorder manifested in service or is otherwise attributable to service.  A complete rationale for all opinions expressed must be provided.

7.  Clarify the type of hearing the Veteran is seeking.  Specifically, ask the Veteran whether he wants a hearing with an RO Decision Review Officer, a Travel Board hearing with a Veterans Law Judge, a videoconference hearing with a Veterans Law Judge, or a Central Office hearing in Washington, D.C. with a Veterans Law Judge.  If he responds that he wants a DRO, Travel Board, or videoconference hearing, such should be scheduled by the RO.

8.  After conducting any additional development deemed necessary, the claims should again be reviewed, to include the evidence submitted since the last supplemental statement of the case.  If the benefits sought remain denied, furnish a supplemental SOC (SSOC) to the Veteran and his representative, and afford them an opportunity to respond.

Thereafter, the claims file should be returned to the Board, if in order.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2011).

